Name: Commission Regulation (EEC) No 1627/79 of 27 July 1979 amending for the sixth time the list in Regulation (EEC) No 572/73 setting out the egg and poultrymeat products eligible for the advance fixing of export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 79 Official Journal of the European Communities No L 190/33 COMMISSION REGULATION (EEC) No 1627/79 of 27 July 1979 amending for the sixth time the list in Regulation (EEC) No 572/73 setting out the egg and poultrymeat products eligible (or the advance fixing of export refunds Whereas the present market situation , and in parti ­ cular export outlets, justify the inclusion of a certain number of products under the arrangements for the advance fixing of export refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ('), as amended by Regula ­ tion (EEC) No 368 /76 (2 ), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (3 ), as amended by Regulation (EEC) No 369/76 (4 ), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 572/73 (5), as last amended by Regulation (EEC) No 556/79 (6), provides that export refunds may be fixed in advance , on request , for the products listed in the Annex thereto ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 572/73 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1979 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 282, 1 . 11 . 1975, p. 49 . 2 ) OJ No L 45, 21 . 2 . 1976, p. 2 . 3 ) OJ No L 282, 1.11 . 1975, p. 77 . 4 ) OJ No L 45, 21 . 2 . 1976, p. 3 . 5 ) OJ No L 56, 1 . 3 . 1973 , p. 6 . ') OJ No L 73, 24 . 3 . 1979, p. 11 . No L 190/34 Official Journal of the European Communities 28 . 7 . 79 ANNEX CCT heading No Description 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys , and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' b) Plucked and drawn , without heads and feet but with hearts , livers and gizzards , known as '70 % chickens' c) Plucked and drawn , without heads and feet and without hearts, livers, and gizzards, known as '65 % chickens' 04.05 Birds' eggs and egg yolks, fresh , dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : 1 . Poultry eggs : b) Other (than eggs for hatching) :  In original condition  In the form of ovalbumin B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs , not in shell : 1 . Dried 2 . Other b) Egg yolks : 1 . Liquid 2 . Frozen 3 . Dried